                    Case 21-50241-CSS             Doc 7      Filed 04/13/21        Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE


In re:                                                       Chapter 7

ART VAN FURNITURE, LLC., et al.,1                            Case No. 20-10553 (CSS)
                                                             Jointly Administered
                                    Debtors.



PNC BANK, NATIONAL ASSOCIATION,                              Adv. Pro. No. 21-50241 (CSS)
and, PNC MERCHANT SERVICES
COMPANY,

                                    Plaintiffs,
v.

ART VAN FURNITURE, LLC, et al., ALFRED
T. GIULIANO, as Chapter 7 Trustee; LEVIN
FURNITURE, LLC and LEVIN TRUCKING,
LLC

                                    Defendants.


       NOTICE OF AGENDA FOR HEARING SCHEDULED ON APRIL 15, 2021 AT
        11:00 A.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE
      CHRISTOPHER S. SONTCHI AT THE UNITED STATES BANKRUPTCY COURT
            FOR THE DISTRICT OF DELAWARE, LOCATED AT 824 NORTH
                     MARKET STREET, 5TH FLOOR, COURTROOM
                       NO. 6, WILMINGTON, DELAWARE 19801



                    THIS HEARING HAS BEEN CANCELLED BY THE COURT
                     AS NO MATTERS ARE SCHEDULED TO GO FORWARD.



 1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
     include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
     Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
     Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325);
     LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the
     Debtors’ service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.




 DOCS_DE:233803.1 05233/003
            Case 21-50241-CSS         Doc 7       Filed 04/13/21   Page 2 of 4




RESOLVED MATTERS:

1.   Application of Commonwealth Edison Company for Allowance of Administrative
     Expense Claims [Filed: 7/16/20] (Docket No. 793).

     Response Deadline: July 30, 2020, at 4:00 p.m. ET

     Responses Received:

     a.     Limited Objection and Reservation of Rights of Alfred T. Giuliano, Chapter 7
            Trustee to Certain Motions Filed by Utility Companies for Payment of
            Administrative Expense Claims [Filed: 8/14/20] (Docket No. 914).

     Related Documents:

     a.     [Signed] Order Approving Stipulation Between Alfred T. Giuliano, Chapter 7
            Trustee, and Commonwealth Edison Company Resolving Administrative Expense
            Claims [Filed: 4/5/21] (Docket No. 1213).

     Status: The Court has entered an order on this matter.

2.   Application of Firstenergy Companies for Allowance of Administrative Expense Claims
     [Filed: 7/16/20] (Docket No. 794).

     Response Deadline: July 30, 2020, at 4:00 p.m. ET

     Responses Received:

     a.     Limited Objection and Reservation of Rights of Alfred T. Giuliano, Chapter 7
            Trustee to Certain Motions Filed by Utility Companies for Payment of
            Administrative Expense Claims [Filed: 8/14/20] (Docket No. 914).

     Related Documents:

     a.     [Proposed] Order Allowing Administrative Expense Claims of Firstenergy
            Companies [Filed: 7/16/20] (Docket No. 794).

     Status: This matter is resolved pending documentation. No hearing is necessary.

CONTINUED MATTERS:

3.   Motion for Allowance and Payment of Chapter 11 Administrative Expense Claim [Filed:
     2/24/21] (Docket No. 1189).

     Response Deadline: April 8, 2021, at 4:00 p.m. ET (extended until May 11, 2021, at 4:00
     p.m. for the Chapter 7 Trustee)




                                              2
             Case 21-50241-CSS         Doc 7       Filed 04/13/21   Page 3 of 4




     Responses Received: None as of the date of this Notice of Agenda.

     Related Documents:

     a.     [Proposed] Order Granting Motion for Allowance and Payment of Chapter 11
            Administrative Expense Claim [Filed: 2/24/21] (Docket No. 1189).

     b.     Stipulation Extending Time for Defendants to Respond to Motion for Allowance
            and Payment of Chapter 11 Administrative Expense Claim Complaint [Filed:
            4/8/21] (Docket No. 1216).

     Status: This matter is continued to a date to be determined.

4.   Pre-Trial Conference Regarding Complaint [PNC Bank, National Association, and PNC
     Merchant Services Company v. Art Van Furniture, LLC, et al., Alfred T. Giuliano, as
     Chapter 7 Trustee; Levin Furniture, LLC, and Levin Trucking, LLC] [Filed: 3/12/21]
     (Adv. Pro. No. 21-50241, Docket No. 1).

     Response Deadline: April 11, 2021, at 4:00 p.m. ET (extended until May 11, 2021, at 4:00
     p.m. for the Chapter 7 Trustee, Levin Furniture, LLC and Levin Trucking, LLC)

     Responses Received: None as of the date of this Notice of Agenda.

     Related Documents:

     a.     Summons and Notice of Pretrial Conference in an Adversary Proceeding [Filed:
            3/12/21] (Adv. Pro. No. 21-50241, Docket No. 3).

     b.     Stipulation Extending Time for Defendants to Respond to Motion for Allowance
            and Payment of Chapter 11 Administrative Expense Claim Complaint [Filed:
            4/8/21] (Adv. Pro. No. 21-50241, Docket No. 6).




                       [Remainder of Page Intentionally Left Blank]




                                               3
                  Case 21-50241-CSS       Doc 7    Filed 04/13/21     Page 4 of 4




        Status: The pre-trial conference on this matter is continued to a date to be determined.


Dated: April 13, 2021                PACHULSKI STANG ZIEHL & JONES LLP

                                     /s/ Peter J. Keane
                                     Bradford J. Sandler (DE Bar No. 4142)
                                     Colin R. Robinson (DE Bar No. 5524)
                                     Peter J. Keane (DE Bar No. 5503)
                                     919 North Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, DE 19899 (Courier 19801)
                                     Telephone: 302-652-4100
                                     Facsimile: 302-652-4400
                                     E-mail: bsandler@pszjlaw.com
                                              crobinson@pszjlaw.com
                                               pkeane@pszjlaw.com

                                     Counsel to Alfred T. Giuliano, Chapter 7 Trustee




DOCS_DE:233803.1 05233/003
